Citation Nr: 0121354	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for residuals of a 
right wrist fracture.

2.  Entitlement to service connection for residuals of a left 
wrist sprain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel
INTRODUCTION

The veteran had active military service from November 10, 
1976 to January 28, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claims of 
entitlement to service connection for residuals of a right 
wrist fracture and left wrist sprain.  The veteran 
subsequently perfected this appeal.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Consequently, the VA 
is obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified the duty to assist and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.

The veteran contends that he fractured his right wrist and 
sprained his left wrist during basic training at Ft. Leonard 
Wood, Missouri.  Service medical records are negative for 
complaint, treatment or diagnosis of a right wrist fracture 
or left wrist sprain.

The veteran's claims were originally denied as not well-
grounded and the Board notes that the April 1997 statement of 
the case (SOC) and December 1999 supplemental statement of 
the case (SSOC) set forth the laws and regulations pertaining 
to well-groundedness but fail to set out the regulations 
governing entitlement to service connection.   Accordingly, 
the veteran has not been specifically advised of the 
regulations pertaining to service connection.  Additionally, 
review of the record reveals that the veteran has not been 
informed that he can provide lay statements to corroborate 
his claim of injury during service. 

With regard to the duty to assist, the Board recognizes that 
the RO has made substantial attempts to help the veteran 
obtain relevant medical records.  As indicated, the veteran's 
service medical records were negative for any of the claimed 
injuries.  Consequently, the RO requested that the National 
Personnel Records Center (NPRC) furnish any treatment records 
pertaining to the veteran from Ft. Leonard Wood but the 
response was negative. 

Additionally, the veteran identified private treatment at 
Thomaston Sports Orthopedics and from Dr. James Braden.  The 
RO requested medical records from Thomaston Sports 
Orthopedics, Inc. and Dr. James Braden on several occasions 
and no records were ever received.  The veteran was informed 
in a March 1999 letter that this information was not received 
and that he was ultimately responsible to submit the needed 
evidence.  In April 1999, the veteran responded to this 
letter indicating that the records could not be obtained 
because the doctor had retired.  

At the January 1998 hearing at the RO, the veteran testified 
that he currently takes Daypro for pain and referenced a 
physician's statement which he wanted to submit as evidence.  
However, the Board notes that no recent medical statements or 
reports are contained in the file.  The veteran also 
testified that he had X-rays taken in December 1997 and it 
appears these X-rays were taken at Thomaston Sports 
Orthopedics.  

Finally, a review of the claims folder indicates that the 
veteran underwent a VA examination in February 1998.  The 
pre-certification/certification worksheet indicates that an 
examination was provided and the "evidence" section of the 
December 1999 SSOC references a VA examination dated February 
21, 1998, from VAMC-Augusta.  However, the examination 
results are not discussed in the SSOC and the examination 
report is not in the claims folder.  Additionally, the Board 
notes that the claims folder does not contain any related 
correspondence, such as a request for a VA examination or any 
notice to the veteran.

Accordingly, this case is remanded for the following:

1.  The RO should ascertain whether the 
veteran has
undergone a VA examination in connection 
with this claim.  If so, the RO should 
obtain a copy of the veteran's February 
1998 examination report from VAMC-
Augusta.  The examination report should 
then be associated with the claims 
folder.

2.  The veteran should be contacted and 
requested to provide the names and 
addresses of all non-VA health care 
providers where he has received treatment 
related to his wrists.  After obtaining 
any appropriate authorization, the RO 
should attempt to obtain any treatment 
records which it has not previously 
attempted to obtain.  

3.  If the veteran has been provided a VA 
examination and the report cannot be 
located, the veteran should be afforded 
another VA examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The veteran's claims folder is to be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be specifically requested 
to provide an opinion as to whether the 
veteran currently has a right wrist 
and/or left wrist disability.  If so, the 
examiner should provide an opinion as to 
the approximate date of onset of the 
veteran's right wrist and/or left wrist 
disability and, to the extent possible, 
an opinion as to whether any right wrist 
and/or left wrist disability is 
etiologically related to the veteran's 
active service and/or the result of his 
activities therein.  All findings, and 
the reasons and bases therefore, should 
be set forth in a clear and logical 
manner on the examination report.

4.  The RO should review the claims 
folder and ensure
that all notification and development 
action required by the VCAA is completed.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act, 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107 (West Supp. 2001), are 
fully complied with and satisfied.  In 
particular, the RO should inform the 
veteran of the laws and regulations 
pertaining to service connection and of 
the evidence that may be submitted to 
substantiate the veteran's claim.

5.  Upon completion of the above, the RO 
should
review the evidence and ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  After all development is complete, 
the RO should 
review the evidence in its entirety and 
enter its determination as to whether 
service connection for residuals of a 
right wrist fracture and left wrist 
sprain is warranted.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with an appropriate SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




